MEMORANDUM DECISION                                                        FILED
                                                                             Mar 17 2016, 7:20 am
      Pursuant to Ind. Appellate Rule 65(D),                                     CLERK
      this Memorandum Decision shall not be                                  Indiana Supreme Court
                                                                                Court of Appeals
      regarded as precedent or cited before any                                   and Tax Court

      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Steven E. Ripstra                                        Gregory F. Zoeller
      Ripstra Law Office                                       Attorney General of Indiana
      Jasper, Indiana                                          Tyler G. Banks
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Leonard Paul Carder,                                     March 17, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               63A04-1509-CR-1605
              v.                                               Appeal from the Pike Circuit Court
                                                               The Honorable Jeffrey L.
      State of Indiana,                                        Biesterveld, Judge
      Appellee-Plaintiff                                       Trial Court Cause No.
                                                               63C01-1405-FC-187



      Crone, Judge.


[1]   Leonard Paul Carder appeals his six-year sentence for class C felony child

      solicitation, asking that we reduce his sentence pursuant to Indiana Appellate

      Rule 7(B). However, instead of presenting an Appellate Rule 7(B) argument,

      Court of Appeals of Indiana | Memorandum Decision 63A04-1509-CR-1605 | March 17, 2016          Page 1 of 4
      Carder argues that the trial court abused its discretion in weighing a mitigating

      factor. We conclude that Carder has waived his Appellate Rule 7(B) claim by

      failing to present a cogent argument. Furthermore, appellate courts may not

      review the trial court’s weighing of mitigating factors. Therefore, we affirm.


[2]   In April 2014, Carder contacted “Stacy,” who he believed was a fourteen-year-

      old girl, on a social media website called Mocospace, and engaged in online

      conversations of a sexual nature with her. Stacy was actually a decoy who

      worked with law enforcement to identify people who commit sexual solicitation

      online. After Carder and Stacy’s conversations shifted to text messaging,

      Sergeant Chad McClellan of the Petersburg Police Department took over as

      Stacy. Carder sent Stacy pictures of his genitals and asked her to insert her

      fingers into her genitals and anus. Carder arranged to meet Stacy to engage in

      sexual activity. Carder traveled for an hour and a half from his home in

      Marengo to Petersburg to meet Stacy. Stacy texted Carder to meet her at

      Hornady Park near the pond, where police found and arrested him. Upon his

      arrest, Carder admitted to the sexual conversations and sending a picture of his

      genitals, but claimed that his intention was to take Stacy to a police station.


[3]   The State charged Carder with two counts of class C felony child solicitation.

      Pursuant to a plea agreement, Carder pled guilty to one count of child

      solicitation, and the State dismissed the second count. The plea agreement

      capped Carder’s sentence at six years.




      Court of Appeals of Indiana | Memorandum Decision 63A04-1509-CR-1605 | March 17, 2016   Page 2 of 4
[4]   At sentencing, Carder argued that his incarceration would cause undue

      hardship on his family because he lives with and provides care to his ex-wife

      and stepson, who both suffer from many serious physical and mental

      conditions. The trial court found two mitigating factors: Carder pled guilty,

      saving the court’s time and resources; and Carder’s incarceration would create a

      hardship to his family. The trial court found the following aggravating factors:

      Carder’s criminal history includes prior convictions in Kentucky for first-degree

      attempted sodomy and first-degree sexual abuse of his eight-year-old daughter;

      he committed the current offense while being a registered sex offender; he

      violated his previous parole; the Indiana risk assessment tool placed Carder in a

      high-risk category to reoffend, making him a great risk to the community; he is

      unlikely to benefit from a period of probation; and he is not a viable candidate

      for community corrections programs. The trial court found that Carder’s

      explanation to the probation department concerning his intentions in meeting

      Stacy was improbable and that his lack of candor showed an absence of

      remorse. The trial court found that the aggravating factors outweighed the

      mitigating factors and sentenced Carder to six years in the Department of

      Correction. This appeal ensued.


[5]   Carder asks us to reduce his sentence pursuant to Indiana Appellate Rule 7(B),

      which states, “The Court may revise a sentence authorized by statute if, after

      due consideration of the trial court’s decision, the Court finds that the sentence

      is inappropriate in light of the nature of the offense and the character of the

      offender.” Carder has the burden to show that his sentence is inappropriate.


      Court of Appeals of Indiana | Memorandum Decision 63A04-1509-CR-1605 | March 17, 2016   Page 3 of 4
      Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d
218.


[6]   Although Carder cites Appellate Rule 7(B), he does not present any argument

      that his sentence is inappropriate based on the nature of the crime or his

      character. “Failure to put forth a cogent argument acts as a waiver of the issue

      on appeal.” Whaley v. State, 843 N.E.2d 1, 18 n.15 (Ind. Ct. App. 2006), trans.

      denied; see also Ind. Appellate Rule 46(A)(8)(a) (“The argument must contain the

      contentions of the appellant on the issues presented, supported by cogent

      reasoning.”). Consequently, Carder has waived his inappropriateness claim

      under Appellate Rule 7(B). See McBride v. State, 992 N.E.2d 912, 920 (Ind. Ct.

      App. 2013) (concluding that McBride failed to make cogent argument regarding

      nature of crime or his character and therefore waived issue), trans. denied.


[7]   Furthermore, Carder’s argument is unavailable for appellate review.

      Essentially, he argues that the trial court abused its discretion by undervaluing

      the hardship his dependents will experience because of his absence as a

      mitigating factor. “However, the relative weight or value assignable to

      [mitigating factors] properly found … is not subject to review for abuse of

      discretion.” Sandleben v. State, 22 N.E.3d 782, 796 (Ind. Ct. App. 2014), trans.

      denied (2015). Therefore, we affirm Carder’s sentence.


[8]   Affirmed.


      Vaidik, C.J., and Bailey, J., concur.



      Court of Appeals of Indiana | Memorandum Decision 63A04-1509-CR-1605 | March 17, 2016   Page 4 of 4